GREGORY G. WILLIAMS, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, RespondentWilliams v. Comm'rDocket No. 32187-15.United States Tax Court2016 U.S. Tax Ct. LEXIS 39; November 18, 2016, Decided*39 Gregory G. Williams, Primary Petitioner, Pro se.For Commissioner of Internal Revenue, Respondent: Tammie A. Geier, IRS Office of Chief Counsel, Greensboro, NC.Michael B. Thornton, Judge.Michael B. ThorntonDECISIONPursuant to the determination of the Court as set forth in its bench opinion rendered on October 24, 2016, it isORDERED AND DECIDED: That there are deficiencies in income tax and penalties due from petitioner as follows:YearDeficiencyPenalty Sec. 6662(a)2012$7,543.00$1,219.00201344,787.004,677.00(Signed) Michael B. ThorntonJudgeENTERED: NOV 18 2016